Citation Nr: 1016137	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-09 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating higher than 60 percent for residuals 
of an acoustic neuroma at the right cerebropontile angle, 
previously separately rated as right facial palsy, tinnitus, 
right hearing loss, and aphthous stomatitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty 
service from July 1997 to April 1999.

In a rating decision in September 2001, the RO increased the 
rating for the residuals of an acoustic neuroma to 60 percent 
and the Veteran filed a notice of disagreement. After the RO 
furnished the Veteran a statement of the case in November 
2002, the Veteran did not timely file a substantive appeal.  
The RO then construed the Veteran's next correspondence in 
March 2003 as a new and current claim for increase. 

This matter is now before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in April 2004 of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The RO initially assigned separate ratings for the residuals 
of an acoustic neuroma as followings: complete right facial 
palsy, 30 percent disabling; tinnitus, 10 percent disabling; 
right ear hearing loss, 10 percent disabling; right 
cerebropontile angle tumor, 10 percent disabling; and 
aphthous stomatitis, zero percent disabling.  The combined 
rating was 50 percent.  In the rating decision in September 
2001, the RO assigned a single rating of 60 percent under 
Diagnostic Code 8003 for all the residuals of an acoustic 
neuroma, a benign tumor of the brain. 

The Veteran asserts that he would have a rating higher than 
60 percent if all the residuals of the brain tumor were rated 
separately.  The Veteran was last examined by VA in November 
and December 2003.    

As the evidence of record is inadequate to separately rated 
the residuals of the brain tumor, another VA examination is 
needed to verify the current severity of the disability under 
38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following actions:

1.  Ensure VCAA compliance on the claim 
for increase, that is, notice of the type 
of evidence needed to substantiate the 
claim, namely, evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on employment. 

2.  Afford the Veteran the following VA 
examinations to determine the extent of 
the residuals of an acoustic neuroma.  

a).  An examination for right facial 
palsy of the 7th cranial nerve.  The 
examiner is asked to describe any 
impairment of facial expression, of 
glandular secretion, of taste, or of 
cutaneous sensibility to the external ear 
and mastoid region;   

b). An audiologic examination for right 
ear hearing loss; 

c).  An examination for aphthous 
stomatitis; 

d).  An eye examination for right eye 
visual acuity to determine whether the 
Veteran's blurred vision is related to 
the residuals of the brain tumor; 

e).  An examination to determine whether 
the Veteran's headaches, dizziness, 
fatigue and right-hand weakness are 
related to the residuals of the brain 
tumor. 

The claims folder should be made 
available to the examiners for review.  

3.  After the development has been 
completed, adjudicate the claim, 
considering whether separate ratings for 
the identified residuals of the tumor 
have a combined rating higher than 60 
percent.  If the benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


